
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 948
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. Lewis of Georgia
			 (for himself, Ms. Lee of California,
			 Mr. Rush, Mr. Payne, and Mr.
			 Rangel) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commending the participants and organizers
		  of the World March for Peace and Nonviolence.
	
	
		Whereas World Without Wars is coordinating a World March
			 for Peace and Nonviolence;
		Whereas the international team of participants began their
			 93-day, 99,000-mile journey around the world on October 2, 2009, the 140th
			 anniversary of the birth of Mahatma Gandhi;
		Whereas, October 2, 2009, is also the United Nations’
			 International Day of Non-Violence, which is observed globally and is intended
			 to promote peace through education and increased public awareness;
		Whereas the World March for Peace and Nonviolence started
			 in Wellington, New Zealand, and will end in Punta de Vacas, Aconcagua,
			 Argentina, on January 2, 2010;
		Whereas New Zealand was selected as the country in which
			 to start the march because it was the first country to grant women the right to
			 vote and to ban nuclear weapons and it is the only country in the world to
			 create a Minister for Disarmament and Arms Control;
		Whereas New Zealand was also ranked first on the 2009
			 Global Peace Index, an annual study ranking 144 countries on their relative
			 peacefulness;
		Whereas the idea of a World March for Peace and
			 Nonviolence was developed during the Symposium of the World Center for Humanist
			 Studies held at the Park of Study and Reflection in Punta de Vacas, Aconcagua,
			 Argentina, on November 15, 2008;
		Whereas participants in the World March for Peace and
			 Nonviolence will travel through six continents and visit at least 90 countries
			 in 3 months;
		Whereas the World March for Peace and Nonviolence will
			 visit Washington, DC on December 1 and 2, 2009; and
		Whereas the purpose of the World March for Peace and
			 Nonviolence is to raise awareness about global movements against violence, war,
			 weapons, and nuclear proliferation: Now, therefore, be it
		
	
		That the House of Representatives commends
			 the participants and organizers of the World March for Peace and Nonviolence
			 for their commitment to global peace and nonviolence.
		
